Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered April 28, 2004, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*700Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that he was deprived of his constitutional right to a jury trial when the trial court failed to make inquiry of a juror to ascertain whether that juror was asleep during a portion of the court’s charge, and we decline to exercise our interest of justice jurisdiction to address the contention (see CPL 470.15 [6] [a]; People v Armstrong, 26 AD3d 339 [2006]). Florio, J.P., Miller, Goldstein and Lunn, JJ., concur.